UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Case No. 2:18-md-2846

IN RE: DAVOL, INC./C.R. BARD,
INC., POLYPROPYLENE HERNIA

MESH PRODUCTS LIAB[LITY Cbief Judge Edmund A. Sargus, Jr.
LITIGATION Magistrate Judge Kimberly A. Jolson
MIM

This matter is before the Court on PlaintiH`s’ Motion to Compel Production of Certain
Foreign Regulatory Documents (Doc. 78). For the reasons that follow, Plaintiffs’ Motion is
GRANTED in part and DENIED in part. Speciiically, Defendants are ORDERED to produce
official communications between Defendants and the six regulatory authorities identified in
Plaintiffs’ Motion (id. at 3-4) regarding the safety and labeling of polypropylene hernia mesh
products identified in paragraph 15 of the Master Long Fonn Complaint. The parties are
ORDERED to meet and confer regarding a reasonable time-period applicable to that discovery

request

I. BACKGROUND

Plaintiffs are requesting that the Court compel Defendants to produce foreign regulatory
materials relating to polypropylene surgical mesh. (See generally id.). Plaintiffs made the initial
request for these materials in their First Set of Request for the Production of Documents, Which
Was served on Septernber 5, 2018. (Id. at 3). Through the meet and confer process, Plaintiffs have

narrowed their request “to communications relating to the safety and labeling of polypropylene

surgical mesh products” between Defendants and a limited number of foreign regulatory
authorities, specifically:

1. the Scientific Committees of the European Commission;

2. the Medicines and Healthcare Products Regulatory Agency (MHRA), including

Scotland’s Health Facilities Scotland (HFS) and the National Health Services
(NHS) (United Kingdom);

3. the Federal Institute for Drugs and Medical Devices (BfArM) (Germany);

4. Health Canada;

5 . the Therapeutic Goods Administration (TGA) (Australia); and

6. the Pharrnaceuticals & Medical Devices Agency (PMDA) (Japan).

(Id. at 3-4). Relevant here, Plaintiffs are “asking for the official regulatory file containing the
communications and submissions between Defendants’ implicated subsidiary or affiliate and the
regulatory authority at issue.” (Ia'.).

The parties disagree as to whether the foreign regulatory materials are relevant and whether
their production would be too burdensome They have been unable to resolve this dispute
extrajudicially, which led to the instant Motion. Defendants filed a Response in Opposition (Doc.
87), and Plaintiffs filed a Reply (Doc. 90). The Motion is now ripe for resolution.

II. STANDARD OF REVIEW

“Determining the proper scope of discovery falls within the broad discretion of the trial
court.” Gruenbaum v. Werner Enter., Inc., 270 F.R.D. 298, 302 (S.D. Ohio 2010) (citing Lewis v.
ACB Business Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998)). According to Rule 26(b), “[p]arties
may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “On notice to other

parties and all affected persons, a party may move for an order compelling disclosure or

discovery.” Fed. R. Civ. P. 37(a)(1). The moving party bears the burden of demonstrating
relevance. Gruenbaum, 270 F.R.D. at 302 (citation omitted). “If the movant makes this showing,
‘then the burden shifts to the non-movant to show that to produce the information would be unduly
burdensome.”’ Ball v. Kasich, No. 2:16-CV-282, 2018 WL 6242230, at *3 (S.D. Ohio Nov. 29,
2018) (quoting Prado v. Thomas, No. 3:l6-cv-306, 2017 WL 5151377, at *l (S.D. Ohio Oct. 19,
2017)).

III. ANALYSIS

The parties generally dispute whether Plaintiffs’ request for foreign regulatory materials is
(l) relevant, (2) proportional to the needs of the case, and (3) premature The Court addresses each
of these arguments in turn.

A. Relevanee

“Federal Rule of Civil Procedure 26 allows for broad discovery in litigation, including ‘any
nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs
of the case.”’ FCA US LLC, v. Patrea Bullock, No. l7-CV-l3972, 2019 WL 258169, at *2 (E.D.
Mich. Jan. 18, 2019) (alteration omitted) (quoting Fed. R. Civ. P. 26(b)(l)); see also Commerce &
Indus. Ins. Co. v. Centurjy Sur. Co., No. 2:16-CV-320, 2017 WL 946984, at *3 (S.D. Ohio Mar.
10, 2017) (recognizing “the broad scope of discovery permitted by the F ederal Rules”).

As explained below, a narrowed version of Plaintiffs’ discovery request satisfies this liberal
standard. And, in its discretion, the Court will limit the scope of discovery to official
communications between Defendants and the six regulatory authorities identified above regarding
the safety and labeling of polypropylene hernia mesh products identified in paragraph 15 of the

Master Long Form Complaint (Doc. 67).

As in most products liability cases, notice and causation are central issues here. The
requested foreign regulatory materials are relevant to those issues because Plaintiffs can use them
“to discover what Defendants knew about the potential risks of the products at issue here, when
Defendants knew about those potential risks, what follow-up investigations Defendants did to learn
more about those potential risks, and other facts that are potentially relevant . . . .” Hardy v.
Pharmacr'a Corp., No. 4:09-CV-119 CDL, 2011 WL 2118983, at *3 (M.D. Ga. May 27, 2011);
(see also Doc. 78-3 at 3~7 (same); Doc. 46 at 4 (finding that information regarding “whether
Defendants had additional knowledge of safety information concerning” the products at issue to
be relevant)). The authorities cited by Plaintiffs confirm this conclusion (See Doc. 78 at 7_8
(collecting cases)).

Defendants respond that foreign regulatory materials do not matter here because this case
concerns United States resident plaintiffs who used hernia mesh products approved by the United
States Food and Drug Administration and that all of the events underlying this case occurred in
the United States. (Doc. 87 at 7_8). Plaintiffs and the Court agree with Defendants on this factual
point, but not its legal significance Regardless of the country in which Defendants and their
subsidiaries operate, Defendants are obligated to notify regulatory authorities of potential health
and safety risks associated with their products. As discussed above, foreign regulatory materials
may therefore be relevant to the extent they contain information about what Defendants knew
about the alleged risks associated with their hernia mesh products, when they knew about those
alleged risks, and whether those alleged risks were communicated to physicians and patients.

Moreover, Defendants’ argument that courts have often excluded evidence regarding
foreign regulatory standards at trial is misplaced (See ia'. at 8-11 (collecting cases)).

Admissibility at trial does not determine relevancy for discovery purposes. See Fed. R. Civ. P.

26(b)(1) (“Inforrnation within the scope of discovery need not be admissible in evidence to be
discoverable.”).

Plaintiffs have therefore shown that official communications between Defendants and the
six regulatory authorities identified above regarding the safety and labeling of polypropylene
hernia mesh products identified in paragraph 15 of the Master Long Forrn Complaint are relevant
here, The relevance of foreign regulatory materials regarding products not at issue in this case is
less clear to the Court. Accordingly, to the extent Plaintiffs’ Motion requests those materials, it is

DENIED without prejudice IfPlaintiffs seek such materials at a later date, they must more clearly

demonstrate relevancy.
B. Proportionality
Rule 26, which governs the scope of discovery and its limits, provides in relevant
part:
Parties may obtain discovery regarding any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case, considering
the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit. lnformation within
this scope of discovery need not be admissible in evidence to be discoverable
Fed. R. Civ. P. 26(b)(1). The rule “is intended to encourage judges to be more aggressive in
identifying and discouraging discovery overuse by emphasizing the need to analyze
proportionality before ordering production of relevant information.” BlackRockAllocation Target
Shares: Serz`es S Por{folz'o v. Wells Fargo Bank, Nat ’l Ass ’n, No. l4CIV10067KPFSN, 2017 WL
3610511, at *6 (S.D.N.Y. Aug. 21, 2017) (citation and internal quotation marks omitted).
The Rule 26(b)(1) factors weigh in favor of an order compelling the production of the

discovery, as narrowed by the Court, here, First, the issues of notice and causation are central to

this action. The requested foreign regulatory materials are relevant to those important issues,
Second, in an MDL With potentially thousands of individual plaintiffs, the amount in controversy
is likely si gnificant. Third, Defendants, through their foreign subsidiaries, can access the requested
foreign regulatory materials (See Doc. 87-2, 11 4 (acknowledging that foreign regulatory
submissions “are located either with a subsidiary of C. R. Bard, lnc. or an lntemational Business
Center.”)). Fomth, Defendants have significant resources to collect and produce the relatively
narrow category of documents the Court will order to be produced

Nonetheless, Defendants rely on In re Bard IVC Filters Product Liability Litz`gation, 317
F.R.D. 562 (D. Ariz. 2016) (“Bard IVCFz'lters”) to argue that Plaintiffs’ request is not proportional
to the needs of this case. That case “involve[d] thousands of personal injury cases related to
inferior vena cava (‘IVC’) filters manufactured and marketed by Defendants C. R. Bard, Inc. and
Bard Peripheral Vascular, lnc.” 289 F. Supp. 3d 1045, 1046 (D. Ariz. 2018). The “[p]laintiffs
allege[d] that Bard filters are more dangerous than other IVC Hlters because they have a higher
risk of tilting, perforating the IVC, or fracturing and migrating to neighboring organs. [Thcy]
further allege[d] that Bard failed to warn physicians and patients about these higher risks.” Id. at
1046.

Relevant here, the plaintiffs requested “discovery of communications between the foreign
entities and foreign regulatory bodies regarding the IVC filters at issue.” Bard IVC Filters, 317
F.R.D. at 563. In response to the plaintiffs’ motion, the defendants submitted an affidavit from a
Bard employee, explaining that regulatory matters were handled by the defendants’ employees in
the United States. Id. at 565. Denying the plaintiffs’ request, the district court concluded that the

discovery sought by the plaintiffs Was of limited relevance and not proportional to the needs of the

CaSe:

Plaintiffs are engaging in substantial discovery with respect to Defendants’

communications with American regulators, including extensive ESI searches and

depositions of relevant witnesses This discovery should capture communications

with foreign regulators that originate in the United States, as most appear to. The

Court concludes that the burden and expense of searching ESI from 18 foreign

entities over a 13-year period outweighs the benefit of the proposed discovery-a

mere possibility of finding a foreign communications inconsistent with United

States communication
Id. at 566.

Defendants contend that the facts of this case require the same conclusion But this
argument ignores signihcant factual differences between the two cases, Most importantly, unlike
the defendants in Bard IVC Filters, Defendants have not presented the Court with any evidence
with regard to the burden of production (See Doc. 87 at 14-16). Instead, they merely assert that
the requested discovery “would be burdensome and costly” because:

Bard would have to identify the applicable files, which are not merely in a database,

but instead located in each individual country, and search and identify all foreign

regulatory correspondence from those Hles during any timefrarne. In addition, Bard

would then have to review the documents for relevance and privilege. Finally, Bard

would have to ensure that the production complies With the various data and privacy

laws of the countries in which the foreign entities are located, redact the documents

pursuant to applicable law, and then produce the redacted documents
(Id. at 15-16). Defendants could have provided the Court with affidavits from their employees
and counsel detailing the cost in terms of time and money that such a document collection and
review would require. But they have not done so, and the Court declines to rely on their conclusory
assertions here. See Ball, 2018 WL 6242230, at *3 (holding that the burden is on the non-movant
to prove that production of requested discovery would be unduly burdensome).

Further, the scope of the discovery that the Court is ordering in this case is significantly
narrower than the discovery requested in Bard IVC Fr'lters. The Bard IVC Fr'lters plaintiffs

requested “discovery of all communications” that 18 Bard subsidiaries “have had With foreign

regulatory authorities involving all Bard IVC filters since 2003.” 317 F.R.D. at 566 (emphasis

added). In contrast, here, the Court has narrowed Plaintiffs’ request to official communications
between Defendants and six regulatory authorities regarding the safety and labeling of only the
polypropylene hernia mesh products identified in paragraph 15 of the Master Long Form
Complaint. This narrowed request will not require an exhaustive search of Defendants’ and their
subsidiaries’ ESI. Nor will it require Defendants to search for information about all ofDefendants’
polypropylene surgical mesh products Further, to alleviate any concern regarding the time-period
applicable to Plaintiffs’ discovery request, the Court will order the parties to meet and confer
regarding this issue.

C. Premature

Finally, Defendants argue that Plaintiffs’ request is premature (Doc. 87 at 4-6).
According to them, they have “agreed to produce foreign regulatory information that is contained
within the United States regulatory files and non-privileged documents that hit on relevant search terms
from United States custodians according to the ESI protocol, regardless of whether such documents
discuss foreign regulatory matters.” (Id. at 4). Plaintiffs, however, have not reviewed that material
yet. (Ia'.). Therefore, Defendants assert, there is no need to compel the production of documents that

Plaintiffs may soon receive. (Id. at 4_5).

As an initial matter, the Court notes that this argument is in tension With Defendants’
relevancy argument On the one hand, Defendants argue that foreign regulatory materials are not
relevant to this case. (Id. at 7-14). On the other hand, they have agreed to produce foreign
regulatory materials and communications related to the same so long as they are contained in
United States regulatory files or in the ESI of United States custodians (Id. at 4-6).

More importantly, the Court has concluded that Plaintiffs’ request, as narrowed by the

Court, is relevant and proportional to the needs of the case. The Court declines to delay discovery

related to this request on the off chance that some of the requested materials may be produced at

some indeterminate point in the future
IV. CONCLUSION

For the foregoing reasons, Plaintiffs’ Motion to Compel (Doc. 78) is GRANTED in part
and DENlED in part Defendants are ORDERED to produce official communications between
Defendants and the six regulatory authorities identified in Plaintifi`s’ Motion (z'd. at 3-4) regarding
the safety and labeling of polypropylene hernia mesh products identified in paragraph 15 of the

Master Long Form Complaint. The parties are ORDERED to meet and confer regarding a

reasonable time-period applicable to that discovery request.

 

 

rr rs so oRnEREn.
}, A‘L t o \ °\ j /
DATE EDMU A. sARGUs, JR.
can ED s'rATEs nrsrchT JUDGE
impair %§; a /l/\/
DATE KrMBERLY A. JdtsoN

NUITED STATES MAGISTRATE JUDGE

